535 P.2d 161 (1975)
Dorothy E.M. WERNER, Appellant,
v.
SHOSHONE COCA-COLA BOTTLING COMPANY, Respondent.
No. 7702.
Supreme Court of Nevada.
May 13, 1975.
Rehearing Denied June 12, 1975.
*162 Charles E. Springer, Reno, for appellant.
Echeverria & Osborne, Reno, for respondent.

OPINION
PER CURIAM:
The appellant's contention on appeal is that proof of actual damages is not an essential part of a plaintiff's case under the doctrine of strict liability in tort in the area of products liability. The appellant fails to cite any authority for this claimed error and as such this court need not consider it. Bradshaw v. General Electric Co., 91 Nev. ___, 531 P.2d 1358 (1975); General Electric Co. v. Bush, 88 Nev. 360, 498 P.2d 366 (1972). Further, such a contention is without merit for actual injury must be shown to recover on a theory of strict liability in tort and mere nominal damages to vindicate a technical right are insufficient. Ginnis v. Mapes Hotel Corp., 86 Nev. 408, 470 P.2d 135 (1970); Shoshone Coca-Cola v. Dolinski, 82 Nev. 439, 420 P.2d 855 (1966).
Affirmed.